Citation Nr: 1204735	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  07-14 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected bilateral pes planus.

3.  Entitlement to a compensable evaluation for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1959 to March 1961.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from April 2005 and November 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the Veteran's case was subsequently transferred to the Winston-Salem, RO.

In October 2010, the Board remanded the matter to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of (1) service connection for a right knee disorder and (2) entitlement to a compensable evaluation for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran at least as likely as not suffered a left knee injury during service. 

2.  The weight of the evidence is in relative equipoise on the question of whether a current a left knee disorder, presently manifested by patellofemoral syndrome, is related to the in-service injury.



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his left knee disorder, presently manifested by patellofemoral syndrome, is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition on the claim of service connection for a right knee disorder is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished. 

II.  Analysis

The Veteran contends that service connection is warranted for a left knee disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Finally, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), such as arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

The Board notes that VA amended its regulation pertaining to secondary service connection, effective October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

In the present case, the Veteran has raised two alternative theories of entitlement in support of his claim.  First, he contends that he has had ongoing knee pain since an injury in service.  Second, he maintains that his knee pain is secondary to his service-connected pes planus.  

Generally, the Board is required to adjudicate all theories of entitlement reasonably raised by the record, including a liberal reading of a Veteran's statements.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).  However, in the instant appeal, the evidence is at least in a state of relative equipoise in showing that a current left knee disorder had its onset during service.  Thus, discussion of his secondary theory of entitlement is unnecessary.  

With regard to the merits of the claim, the Veteran wrote in a November 2003 statement that he first injured his knee in service when he fell during basic training.  In a more recent VA examination, in April 2004, by comparison, he was unable to describe an injury causing a left knee scar.  He did indicate that he may have fallen in-service and hit a rock injuring his legs just above the knees.  Veteran now contends that he first injured his knee during service in a basic training incident involving a fall.  

As noted above, the Veteran has presented conflicting accounts with respect to in-service injuries that may have affected his left knee.  Moreover, recent VA outpatient records show a diagnosis of vascular dementia in February 2009.  Moreover, other VA records dating back as far as 2002 reflect complaints of memory problems that the Veteran attributed to a post-service work-related head injury.  For these reasons, the Veteran's own assertions, taken alone, are not sufficiently reliable for the purpose of establishing a left knee injury during service.  See Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 511.  Nevertheless, the preponderance of the evidence does enable a grant of service connection for a left knee disability, as will be discussed below.

The Veteran's service treatment records (STRs) do not document a left knee injury during service and otherwise show no complaints or treatment referable to the left knee.  Findings were normal upon entrance examination in October 1958.  Thus, he is presumed to have sound upon service entrance, and the record does not contain clear and unmistakable evidence of a left knee disorder preexisting the Veteran's entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In physical examinations dated in December 1959 and January 1961, the Veteran affirmatively denied a history of "trick" or locked knee.  However, physical examination upon separation in January 1961 showed a scar over the left knee.  

The above evidence indicates that it is at least as likely as not that the Veteran suffered a left knee injury during service.  With specific regard to this issue alone, the Board finds that the Veteran's own assertions are credible and competent evidence, as they are consistent with the positive findings shown during service.  See Dalton, 21 Vet. App. at 36; see also Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The pertinent post-service evidence includes VA outpatient treatment records, such as in February 2004, showing complaints of left knee pain since an injury during service.  

In connection with the instant appeal, the Veteran underwent three VA examinations.  In October 2005, he was diagnosed with left knee strain.  He then underwent two additional VA examinations, in December 2010 and May 2011.  Both examinations were performed by the same examiner.  

In December 2010, the VA examiner diagnosed left knee patellofemoral syndrome.  With regard to the etiology of the disorder, the VA examiner gave an unfavorable opinion regarding the relationship between the Veteran's knee pain and pes planus and service-connected right wrist disability.  Importantly, in reaching these opinions, the VA examiner materially relied on the Veteran's own complaints of left knee pain since an injury during service in 1959, even though the examiner noted that the service records were silent for knee pain.  

In May 2011, the VA examiner reiterated his prior diagnosis and unfavorable secondary opinion.  In explaining the basis for his opinion, he again substantially relied on the Veteran's report of a fall on his knees during service, although he once more pointed out that the service records were silent for knee pain.  The VA examiner also noted the Veteran's history of vascular dementia.  

The Board finds that the VA examiner's December 2010 and May 2011 opinions are essentially favorable to the claim.  He did not expressly relate the current left knee disorder to the Veteran's report of a fall during service, but endorsed the history given by the Veteran in reaching his conclusion.  It appears that the VA examiner was attempting to cast doubt on the veracity of the Veteran's assertions by pointing out the lack of knee complaints documented in the STRs.  Nonetheless, the VA examiner substantially relied on the history given by the Veteran in reaching an unfavorable opinion on the secondary issue.  Although this internal contradiction limits the probative value of the VA examiner's conclusions, the Board finds that they nonetheless establish that it is at least as likely as not that the Veteran's current left disorder is due to the injury during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also, e.g., Brown v. Gardner, 513 U.S. 115, 118 (1994) (finding that "interpretive doubt is to be resolved in [a] veteran's favor" where statutory language is open to different interpretations.).  In so finding, the Board again notes that a left knee scar was present on separation that was not noted at the time of the Veteran's enlistment.

In conclusion, the Board finds the evidence to be at least in a state of relative equipoise in showing that a right knee disorder, presently manifested by left knee patellofemoral syndrome, was as likely as not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.  


ORDER

Service connection for a left knee disorder, presently manifested by patellofemoral syndrome, is granted.  


REMAND

After a careful review of the record, the Board finds that further development is necessary on the issues of (1) service connection for a right knee disorder and (2) entitlement to a compensable evaluation for bilateral pes planus.  

Specifically, the Veteran wrote in November 2011 that his latest medical records from the Salisbury VAMC were pertinent to his claim and should be obtained.  

As these records have not been obtained and the Board is without authority to obtain them in the first instance, remand is necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Also pertinent, the VA outpatient treatment records, including a document dated in August 2008 refer, to the Veteran's award of Social Security Administration (SSA) benefits.  The record does not make clear whether he is receiving disability or retirement benefits.  As the SSA records are potentially pertinent if they concern a claim for disability benefits, the RO should make further inquiry and obtain any SSA records related to a claim for disability benefits.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies only to records relevant to a Veteran's present claim).

Likewise, the VA outpatient treatment records, including in August 2008, indicate that the Veteran had filed a Worker's Compensation claim related to a fall in November 2001. As these records are also potentially pertinent, the RO should undertake all necessary action to attempt to obtain them.  See id.  

Additionally, the record shows that the Veteran last underwent a VA examination in October 2007 to evaluate the severity of his bilateral pes planus.  The Board finds that reexamination is necessary to verify the current severity of the disability.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

The AMC/RO must also ensure that all medical findings in the VA examination are expressed in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Finally, a new VA examination is necessary to address the claimed right knee disorder.  Importantly, although the Veteran underwent prior examinations to address the claim, none of the VA examinations directly address the Veteran's alternative theory of entitlement involving direct service connection.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should send the Veteran a letter asking him to provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  

The letter should also request that the Veteran provide a proper Authorization and Consent to Release Information Form (VA Form 21-4142) sufficiently identifying any and all Workers' Compensation claims he has filed with any state or local agency.

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all identified records not already associated with the claims file.  

The RO should also obtain all outstanding VA treatment records since February 2010.  

Further, the RO should take appropriate steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's award or denial of Social Security disability benefits, if any, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

Finally, the RO should contact the any Workers' Compensation office(s) the Veteran identified with a request for copies of records regarding Workers' Compensation benefits, including any Workers' Compensation administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing all initial development identified above, the RO should arrange for the Veteran to undergo an appropriate VA examination to determine the nature and likely etiology of the claimed right knee disorder.  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a right knee disorder that had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service.  

The examiner(s) is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is essential that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

4.  The RO should also arrange for the Veteran to undergo a VA examination to determine the current nature and severity of his bilateral pes planus.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's bilateral pes planus.  

In doing so, the examiner is asked the examiner is requested to express any findings of range of motion studies in degrees and in relation to normal range of motion.  The examiner is also asked to fully describe any functional loss due to pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.  The examiner should specifically ask the Veteran to comment on the existence, nature, frequency, and duration of flare-ups, and the examiner should then indicate the likely degree of additional functional limitation during such flare-ups, again expressing this is terms of degrees of lost motion.  

Accordingly, the VA examiner, in a printed (typewritten) report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate.

5.  After completing all requested action, plus any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.
  
Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


